Matter of McKeever v Corrigan (2019 NY Slip Op 01073)





Matter of McKeever v Corrigan


2019 NY Slip Op 01073


Decided on February 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2018-10749	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Victor McKeever, petitioner,
vTheresa K. Corrigan, etc., et al., respondents.


Victor McKeever, East Meadow, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), respondent pro se, and for respondent Theresa K. Corrigan.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Theresa K. Corrigan, an Acting Justice of the Supreme Court, Nassau County, to vacate an order dated April 23, 2018, made in a criminal action entitled People v McKeever , pending in the Supreme Court, Nassau County, under Indictment No. 2037/15, and to dismiss the indictment, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., BALKIN, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court